Citation Nr: 0116669	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  97-31 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether an overpayment of improved pension benefits in the 
amount of $5,782.00 was properly created and calculated.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from June 1967 to August 1967 
and from November 1972 to February 1973.  This appeal arises 
from a June 1996 proposal by the Cleveland, Ohio Regional 
Office (RO) of the Department of Veterans Affairs (VA) to 
terminate payment of improved non-service-connected pension 
benefits based on receipt of excess income, followed by an 
October 1996 decision to terminate pension benefits as of 
January 1, 1995, and an October 1996 determination by the 
Debt Management Center in St. Paul, Minnesota, that the 
veteran had received overpayment of pension benefits in the 
amount of $5782.00.  A notice of disagreement was received in 
December 1996, and a timely substantive appeal was received 
in October 1997. 


REMAND

The veteran has challenged both the computation of the amount 
of the debt (validity of the creation of the debt) and has 
requested waiver of overpayment.  As the Committee on Waivers 
and Compromises indicated in its response to the RO's request 
for a determination on the waiver issue, the RO must first 
make a determination on all contentions as to the creation 
and validity of the debt, and the veteran's appeal resolved, 
before the Committee may decide whether waiver of the debt, 
or some portion thereof, is appropriate.

In any case in which a veteran requests waiver and expresses 
concern, question, or confusion about the actual amount of 
the debt, it is incumbent upon VA to provide an adequate 
statement of exactly how the underlying debt was calculated, 
as an attachment to the Committee's response, referencing MP-
4, reflects.  In this case, the claims file reflects that 
information on the history of the pension payments to the 
veteran was obtained, but does not reflect that this 
information, or any summary of the calculation of the debt, 
has been provided to the veteran.  An audit should be 
performed and provided to the appellant so that he has a 
clear explanation of all details necessary to identify how 
and when the overpayment was created, and the actual method 
of computation of this overpayment should be explained.

In this case, it is clear that the RO correctly attempted to 
obtain the information it needed to accurately determine when 
the veteran's pension benefits should be terminated based 
upon the receipt of income in excess of the maximum amount 
allowable for continued receipt of pension.  While the 
veteran did not directly respond to the written inquiry sent 
him by the RO on this issue, there is evidence on file, the 
statement submitted by the wife's employer in May 1994, 
indicating that the annual salary for her position was 
$7452.66, which suggests that, unless the wife changed jobs, 
it would have been unlikely that the salary increased to an 
annual level in excess of $11,000 by the following January 1, 
1995.  

Accordingly, this case is REMANDED for the following action:

1.   The veteran should be afforded 
another opportunity to provide additional 
information regarding his wife's income 
during the period in which the 
overpayment was created (1995, 1996), and 
should be afforded the opportunity to 
present evidence reflecting when her 
income increased.  The veteran should 
also be notified of all allowable 
deductions from income, and should be 
afforded an opportunity to provide 
updated information as to any deductions 
from income during the period of 
overpayment.  All information received 
should be added to the claims file.

2.   The RO should review the income 
information provided by the veteran; seek 
any appropriate additional information; 
and then, recalculate the amount of the 
veteran's debt.  As part of the 
recalculation, the RO should prepare a 
written paid and due audit of the 
veteran's disability pension account.  
This audit should reflect, on a month-by-
month basis, the amounts actually paid to 
the veteran, as well as the amounts 
properly due, based on the veteran's 
wife's receipt of employment income, as 
verified, and all income information.  
The RO should specify the maximum amount 
of income allowable during the relevant 
period, the amount and sources of all 
income being used in calculation of the 
countable annual income, and all 
allowable deductions such as medical 
expenses, spousal deduction, or 
retirement income deduction.  The audit 
should be provided to the veteran and his 
representative.

3.  The RO should then adjudicate the 
issue of whether the disability pension 
overpayment at issue was properly created 
and accurately calculated.  An 
appropriate  supplemental statement of 
the case explaining the bases for that 
decision should be issued.  The veteran 
should be allowed the requisite period of 
time for a response.

4.   The RO should also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

The purposes of this REMAND are to secure clarifying data and 
ensure due process.  No action is required by the veteran 
until he receives further notice.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  



		
John E. Ormond, Jr.
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

